ITEM 1123 ANNUAL STATEMENT OF COMPLIANCE EMC MORTGAGE CORPORATION The undersigned officers of EMC Mortgage Corporation ("EMC") as servicer pursuant to the Bear Stearns Asset Backed Securities I Trust 2007-HE6 Agreement (the "Agreement") hereby certify that: 1. A review of EMC's activities during the period from and including January 1, 2007 through and including December 31, 2007 (the "Reporting Period") and EMC's performance under the Agreement has been made under my supervision. 2. To the best of my knowledge, based on such review, EMC has fulfilledall of its obligations under the Agreement in all material respectsthroughout the Reporting Period. IN WITNESS WHEREOF, the undersigned has duly executed this Certificate this 12th day of March 2008. By: /s/ David B. Little /s/ William Glasgow Jr. David B. Little William Glasgow Jr. Executive Vice President Executive Vice President Default Administration Enterprise Operations Services /s/ Jenna Kemp Jenna Kemp Executive Vice President Investor Administration 2780 Lake Vista Drive, Lewisville, Texas75067 Mailing Address: P.O. Box 1292190Lewisville, Texas75029-2190 E L B
